Citation Nr: 1232301	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  03-21 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of low back injury, status post hemilaminectomy and diskectomy, currently evaluated as 10 percent disabling for the period prior to March 22, 2001, and the period from May 1, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1973 to August 1978 and from May 1979 to August 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied entitlement to a rating in excess of 10 percent for the Veteran's service-connected low back disability.  The rating decision also awarded a temporary total rating under 38 C.F.R. § 4.30 for the Veteran's service-connected low back disability from March 22, 2001, through April 30, 2001.  Hence, that period is not for consideration by the Board in this appeal and the issue on appeal has been characterized accordingly.

In September 2004, the Veteran testified before the undersigned at a videoconference hearing at the RO.  A transcript of this hearing is of record. 

In October 2006, July 2009, and March 2011, the Board remanded the Veteran's claim to the RO for additional development.  The matter has been returned to the Board for appellate review.

The Board notes that, in Rice v. Shinseki, the Court held that when entitlement to a total disability rating based on individual unemployability (TDIU) is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  During a May 2007 VA joints examination, the Veteran reported he stopped working due to his back and shoulder pain.  As this matter has not been adjudicated in the first instance by the Agency of Original Jurisdiction (AOJ) and is not inextricably intertwined with the issue presently on appeal, the Board does not have jurisdiction over the TDIU claim and therefore refers it to the AOJ for appropriate action.

In addition to the paper claims files, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  Both the Board and originating agency (see March 2012 Supplemental Statement of the Case) have reviewed the VVA file, which includes VA treatment records dated from 2011 to 2012.  The other documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Throughout the period of the appeal, the Veteran's service-connected low back disability has been manifested by no more than slight limitation of motion of the lumbar spine; and flexion of the thoracolumbar spine has been limited to no less than 80 degrees.  The evidence of record does not demonstrate separately compensable neurological symptoms or incapacitating episodes having a total duration of at least two weeks but less than four weeks during any one-year period of this claim.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the Veteran's service-connected low back disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 4.71a , Diagnostic Codes 5292, 5293 (2002 & 2003); 38 C.F.R. § 4.71a , 38 C.F.R. § 4.71a , Diagnostic Codes 5242, 5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by correspondence dated in March 2001, October 2006, December 2006, August 2009, and March 2011.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

Regarding the duty to assist, the Veteran's service treatment records (STRs) are associated with his claims files, and pertinent, available post-service treatment records (including VA and private records) have been secured.  The Veteran has not identified any other pertinent evidence that remains outstanding.  Moreover, the Veteran has been afforded several appropriate VA examinations of his lumbosacral spine.  He provided testimony at a hearing before the Board.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran. 

Accordingly, the Board will address the merits of the claim.

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the Veteran was treated for complaints of back pain in service.  He was granted service connection for residuals of low back injury, rated 10 percent, in a July 1996 rating decision. 

In February 2001, the Veteran submitted a claim for an increased rating. 

VA progress notes dated from January to December 2001 show that the Veteran had ongoing treatment for chronic low back pain with S1 radiculopathy and probable herniated nucleus pulposus (HNP) at L5-S1.  Specifically, in January 2001 the Veteran reported right S1 radiculopathy, he stated he had a severe flair of leg pain and back pain several months ago.  He denied weakness, bowel, or bladder symptomatology.  He reported he has some sensory dysthesia and numbness, especially in the last three digits of his right foot.  Upon physical examination, the examiner noted forward flexion was ok, and muscle spasm was present during the visit.  There was mid-line tenderness to palpation, decreased sensation in the right leg, however, the examiner noted this is in a peripheral neuropathy distribution and not a dermatomal distribution.  The report noted an MRI report which found L5-S1 HNP eccentric to the right.  

In a March 2001 VA surgical note, the Veteran underwent an L5-S1 hemilaminectomy and disckectomy, right with proximal foraminotomy.  He tolerated the procedure well without complications.  The day after surgery, the Veteran was able to walk and he noted significantly improved right leg pain.  

During a November 2001 VA examination, the Veteran complained of low back pain, morning stiffness, and flare-ups.  He reported his back had improved since surgery.  Upon physical examination, the examiner found forward flexion to 95  degrees, extension to 10 degrees, lateral flexion to 20 degrees to the left and 15 degrees to the right, and rotation to 25 degrees bilaterally.  The examiner noted all movements with pain.  There was no fatigue, weakness, lack of endurance, spasm or tenderness.  No postural abnormalities or neurological deficits.  A November 2001 X-ray study found mild degenerative disc change L5-S1 with no acute abnormality. 

A January 2002 rating decision denied the Veteran's claim for a rating in excess of 10 percent, but also awarded a temporary total rating under 38 C.F.R. § 4.30 from March 22, 2001, through April 30, 2001.

A private August 2002 MRI report showed status-post right L5-S1 laminectomy.  There was enhancing fibrosis noted at the surgical site adjacent to the nerve root, but no recurrent disc herniation.  There were degenerative disc changes at this and other levels; there was no HNP elsewhere. 

In an August 2002 VA progress note, the Veteran reported he used to have pain down the back of his right leg to his foot with tingling on the bottom of the right foot prior to surgery.  The pain in his leg resolved after surgery though he continued to have pain in his back.  

In an August 2004 VA progress note, the Veteran reported that a year after surgery, he began to have tingling down the bilateral lower extremities.  He also complained of pain with walking, working and sleeping. 

VA progress notes dated in August and September 2004 indicate treatment with physical therapy.  The Veteran complained of low back pain with tingling into the bilateral lower extremities to his toes. 

In a March 2006 VA progress note, the Veteran reported his low back pain has been stable or better over the past few months.  He underwent an epidural block in November 2005. 

In a letter dated in June 2006, F. S., M.D., stated that the Veteran has chronic low back pain with a diagnosis of radiculopathy.  He has undergone surgery on his back and is currently being treated with medication and epidural steroid injections.  His pain symptoms may worsen with strenuous activity including bending, sitting for protracted periods and heavy lifting.  His pain may affect his capacity to work for extended periods of time. 

In an August 2006 VA progress note, the Veteran reported pain in the lower back with occasional radiation to the left gluteal region.  There was no radiation into knees and leg.  He stated pain is worse with rotation for spine.  Upon examination, the examiner found tenderness over the lower lumbar region and paraspinal region on the left side.  The examiner noted no weakness in his lower extremities.  Sensory examination was bilaterally symmetric to fine touch in both upper and lower extremities.  

In an April 2007 VA progress note, the Veteran complained of chronic back pain with a flare up when getting out of bed.  He reported pain to the lower back and right side of the lumbosacral spine.  He denied radicular pain or any other symptoms.  


During a June 2007 VA pain assessment, the Veteran complained of lower back pain with radiation down the right leg.  He reported pain with general activity, walking ability, normal work (outside home or housework), and sleep.  

During a November 2007 VA examination, the Veteran complained of constant pain aggravated by bending, stooping, lifting, or twisting.  He also complained of flare-ups with bending, stooping, lifting, or twisting.  He reports he will wear a brace or use a cane if he knows he will be on his feet for more than hour.  He reported he previously worked for the postal service.  He has not worked full time since August 2006.  He reported he received a letter of separation because they could not accommodate his back problems.  The Veteran stated he has not been hospitalized or put on strict bed rest by his physician for incapacitating episodes.  Upon physical examination, the examiner noted that he could extend 15 degrees with pain, laterally 20 degrees each side, forward flexion to 90 degrees, and he could rotate 45 degrees in either direction.  The repetitive motion does not change that examination.  Upon neurological examination, knee and ankle jerks were intact, equal, and symmetrical bilaterally.  Strength of the feet, extensor hallicus longus, the knees and the hips are noted to be normal, equal and symmetrical.  The diagnoses were degenerative disc disease/degenerative joint disease of the lumbosacral spine, status post-laminectomy, with residuals.  

In VA progress notes dated in November 2008, June and December 2009, the Veteran complained of chronic back pain.  Upon physical examination, range of motion of the lumbar spine was mildly decreased with forward flexion with the fingertips reaching to the level of the mid to lower leg.  There was some low back muscle tightness and soreness at the end of the forward flexion.  Right and left lateral bending and extension also appeared grossly normal except for mild muscle stiffness and soreness at the end of the range of motion.  Sensory examination revealed normal sensation to pinprick over the skin of the mid to lower back.  Sensory examination revealed normal sensation over most of the distal legs and feet with possible mild hyperalgesia to pinprick over the medial feet bilaterally. 

During an April 2011 VA examination, the Veteran reported he does not wear a brace, he denied bowel or bladder incontinence.  He denied incapacitating episodes.  The pain radiates to the arch of this right foot on an intermittent basis.  It also radiates to his left high on an intermittent basis, precipitated by walking.  He described no lower extremity weakness.  Standing and walking for more than an hour makes the pain worse.  He reported flare ups on a daily basis and with a flare up he has increased pain and fatigue.  He last worked in November 2006 at the post office and had difficulty with the amount of walking, standing and bending.  Upon physical examination, range of motion included flexion to 80 degrees, extension to 10 degrees, and rotation to 30 degrees bilaterally, and lateral flexion bilaterally was to 20 degrees.  He had pain at the end of ranges.  There was no change with repetition.  He is tender to palpation over this right lower lumbar paraspinal muscles.  There was no evidence of spasm or deformity.  Muscle strength was a grade 5.  Sensation was intact to light touch. The diagnosis was lumbar degenerative disc disease.  The examiner noted that his degenerative disc disease would make it difficult for him to perform positions that require more than occasional walking, standing, bending and lifting.  Lifting would be limited to light object.  As far as sedentary positions, he should have no limitations provided that he was given the proper ergonomic modifications. 

Salisbury VAMC records for the period 2010 to 2012 noted complaints of low back pain.  

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3.  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

It is noteworthy that the portion of VA's Ratings Schedule pertaining to evaluation of disabilities of the spine was amended twice during the pendency of this appeal.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised criteria may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Therefore, VA must apply the new provisions from their effective date.

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 2002).

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion
40

With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position
20

With characteristic pain on motion
10

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 23, 2002).

5292 
Spine, limitation of motion of, lumbar:

Severe
Moderate
40
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 26, 2003).



5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec.  4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.


Formula for Rating Intervetebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months....

40
With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.......

20
With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months......

10
Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 2002).

The Spine
5235
Vertebral fracture or dislocation
General Rating Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239    
Spondylolisthesis or segmental instability     

5240
Ankylosing spondylitis

5241    
Spinal fusion    

5242
Degenerative arthritis of the spine (see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under Sec. 4.25. 


General Rating Formula for Diseases and Injuries of the Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 


Rating
With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine 
30


Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 
38 C.F.R. § 4.71a (2008) (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes
5243
Intervertebral disc syndrome
Rating

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months 
60

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months 
40

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months 
20
 
With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 5243
an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 
Note (2): If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment. 
See 38 C.F.R. § 4.71a (2008) (effective September 26, 2003).

5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
See 38 C.F.R. § 4.71a, Diagnostic Code 5003(2008) (effective prior to and after September 26, 2003).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2011).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).



Analysis

As noted above, the Veteran is currently assigned a 10 percent rating for his service-connected low back disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295.  The Veteran also was granted a temporary total disability rating for the period between March 22, 2001 and May 1, 2001.  

The medical evidence of record confirms that the Veteran suffers from HNP and degenerative disc disease with limitation of motion.  The evidence of record does not show that his symptoms equate to moderate intervertebral disc syndrome with recurring attacks.  Objective medical findings (noted above), including on VA examination in November 2001, November 2007 and April 2011, reflect that the Veteran has had no muscle atrophy or absent ankle jerk and has had nearly full muscle strength and normal reflexes.  Although the Veteran has made some subjective complaints of radiculopathy, there has been no objective evidence of persistent symptoms of sciatic neuropathy with pain and spasm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

In addition, the Veteran's lumbar range of motion results documented in the evidence of record collectively reveal no more than slight overall limitation of lumbar spine motion.  Range of motion findings on VA examinations during the period of the appeal note flexion no worse than 80 degrees with pain, extension no worse than 10 degrees with pain, lateral flexion no worse than 15 degrees with pain and rotation no worse than 25 degrees with pain.  As such, the assignment of a 20 percent rating for limitation of motion that more nearly approximates moderate is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292 (2002).

Accordingly, the Board finds that the Veteran's lumbar spine disability does not warrant a rating in excess of 10 percent under Diagnostic Codes 5292 and 5293.  See 38 C.F.R. § 4.7.  The Board has reviewed the rating criteria in effect prior to September 23, 2002, and finds that there is no basis upon which to award the Veteran a rating in excess of 10 percent.  Other Diagnostic Codes for the lumbar spine, which might provide for a higher disability rating, are not applicable.  It is not contended nor shown that the Veteran's service-connected lumbar spine disability includes symptoms of ankylosis, fracture of the spinal vertebra, muscle spasm on extreme forward bending, loss of lateral spine motion, or severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5295 (2002).

The Board has reviewed the rating criteria in effect from September 23, 2002, and finds that there is no basis upon which to award the Veteran a rating in excess of 10 percent.  In this case, none of the evidence of record reflects that the Veteran has had an incapacitating episode due to his lumbar disability that required bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Consequently, rating upon the basis of incapacitating episodes is not appropriate.

Under the revised criteria for rating spine disabilities (effective September 26, 2003), the next higher (20 percent) rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Such limitations clearly are not shown at any time during the period of the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2011).

In addition, the Veteran though the Veteran has complained of intermittent tingling in his legs and toes, there has been no objective findings or diagnosis of peripheral neuropathy on examination.  No neurological deficits were found on VA examination in November 2001, November 2007 and April 2011, as well as on other examinations noted above.  There has been no evidence of other neurological symptoms (bladder or bowel disturbance, e.g.,) which would warrant a compensable rating, and a separate rating for neurological impairment is not warranted.

Further, the Board finds that a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Objective medical findings do not reflect that the Veteran has had any incapacitating episodes due to his lumbar disability that required bed rest prescribed by a physician and treatment by a physician.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 10 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  Although it was noted in some of the examination reports that the Veteran exhibited pain on lumbar spine motion, these findings have already been taken into consideration in the assignment of the current 10 percent rating.

For all the foregoing reasons, the Veteran's claim for entitlement to an increased rating for service-connected low back disability for the period prior to March 22, 2001, and the period from May 1, 2001, must be denied.  The Board has considered staged ratings, under Hart, supra, but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  See Gilbert, supra.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the manifestations of the low back disability are contemplated by the schedular criteria.  Evaluations in excess of that assigned are provided for certain manifestations of the service-connected low back disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Therefore, referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to a rating in excess of 10 percent for residuals of low back injury, status post hemilaminectomy and diskectomy for the period prior to March 22, 2001, and the period from May 1, 2001, is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


